PER CURIAM.
Christopher Hintz appeals the district court’s1 Federal Rule of Civil Procedure 12(b)(6) dismissal of his action raising claims under the Truth in Lending Act, the Real Estate Settlement Procedures Act, and state law. Upon de novo review, we find no basis for reversal. See Detroit Gen. Ret. Sys. v. Medtronic, Inc., 621 F.3d 800, 804-05 (8th Cir.2010) (standard of review). Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.

. The Honorable Donovan W. Frank, United States District Judge for the District of Minnesota.